The judgment brought before us for review on this writ of error, which was rendered in the court below on May 29, 1935, is affirmed on the authority of the opinion and decision of this Court in the case of Pacific Mutual Life Insurance Company of California v. McCaskill, which decision was handed down during this term, on October 31st, 1936 (see page 82, this report), in a cause between these same parties, involving the same legal questions, as are presented on this writ of error.
Affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.